Citation Nr: 0527223	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-23 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to an initial compensable evaluation for 
hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1978 
to November 1985.  He also thereafter served in the U.S. Army 
Reserves until September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
veteran service connection for hearing loss of the left ear 
and awarded the veteran service connection for hearing loss 
of the right ear with a noncompensable evaluation.

The veteran testified before the undersigned Acting Veterans 
Law Judge via videoconference technology in July 2005.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
This law redefines the obligations of VA to the appellant 
with respect to claims for VA benefits, and applies to this 
remand.

The Board notes that during the July 2005 hearing, the 
veteran testified that he received treatment at the VA 
Medical Center (VAMC) in Columbia, South Carolina for his 
hearing loss.  However, these records are not associated with 
the claims folder.  The Board finds that these records are 
necessary to determine the current severity of the veteran's 
right ear hearing loss, and are relevant as to the issue of 
service connection for hearing loss of the left ear.

Further, after review of the veteran's service medical 
records for his period of active duty service and Army 
Reserves service, the Board notes that the veteran had a 
decrease in left ear hearing loss during his period of Army 
Reserves service.  Moreover, the veteran argued during his 
July 2005 hearing that he was subjected to acoustic trauma 
during his periods of active duty for training while on the 
rifle range.  Therefore, the Board finds that a VA 
examination is necessary to determine whether the veteran's 
current left ear hearing loss was caused by acoustic trauma 
during the veteran's periods of active duty for training, 
inactive duty training, or active military service.

In addition, the Board notes that the dates of the veteran's 
periods of active duty for training and inactive duty 
training have not been verified through the National 
Personnel Records Center (NPRC).  In September 2003, the RO 
did request verification for the veteran's periods of active 
duty for training and inactive duty training through the 
veteran's Reserves unit; however, the response received was 
that the veteran had the records and that the RO was to 
contact the veteran.  Although the veteran did supply the RO 
with copies of his orders for several periods of active duty 
for training, there is nothing in the record to suggest that 
the dates the veteran supplied are his complete dates for 
active duty for training and inactive duty training.  In the 
Board's opinion, the NPRC should be contacted for 
verification of the dates of active duty for training and 
inactive duty training for the veteran.

Finally, the veteran underwent an audiological evaluation in 
November 2003.  The Board finds that a more recent 
examination is necessary to determine the current severity of 
his right ear hearing loss disability.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

In light of the above discussion, this case is REMANDED to 
the RO for the following actions:

1.  The RO should contact the National 
Personnel Records Center and request that 
the NPRC verify the dates of any periods 
of active duty for training and inactive 
duty training for the veteran while in 
the U.S. Army Reserves.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and dates of treatment of all 
medical care providers, VA or private, 
which have treated the veteran for his 
bilateral hearing loss since his 
discharge from active service.  After the 
veteran has signed the appropriate 
releases, those materials not currently 
of record should be obtained and 
associated with the claims folder.  In 
any event, the RO should obtain the 
veteran's VA medical records from the 
Columbia, South Carolina VAMC for January 
2003 to the present.  All attempts to 
procure these records should be 
documented in the file.  If the RO cannot 
obtain these records, a notation to that 
effect should be inserted in the file.  
The veteran is to be notified of 
unsuccessful efforts in this regard, in 
order that he is provided the opportunity 
to obtain and submit the records for VA 
review.

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA audiological examination 
to determine the nature and etiology of 
the claimed left ear hearing loss, and to 
determine the current severity of the 
right ear hearing loss.  All indicated 
tests and studies are to be performed, 
and all findings should be reported in 
detail.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

Left Ear Hearing Loss Examination
The examiner is to obtain from the 
veteran a social and industrial history 
regarding any noise exposure both during 
and subsequent to his periods of active 
service, active duty for training, and 
inactive duty training.  Based upon the 
examination results and the review of the 
claims folder, the examiner should 
indicate whether it is at least as likely 
as not that any left ear hearing loss had 
its onset during active military service 
or any period of active duty for 
training, or is a result of acoustic 
trauma during any periods of inactive 
duty training.  The rationale for all 
opinions expressed must be clearly set 
forth by the examiner in the examination 
report.

Right Ear Hearing Loss Examination
The examiner should determine the current 
level of severity of hearing loss in the 
right ear.  The rationale for all 
opinions expressed must be clearly set 
forth by the examiner in the examination 
report.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  When the above development has been 
completed, the RO should readjudicate 
the issues on appeal.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case and afford the veteran the 
requisite opportunity to respond.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 






	                  
_________________________________________________
Thomas H. O'Shay
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 


